Case 3:19-cv-03602-LB Document 1-1 Filed 06/20/19 Page 1 of 4




           EXHIBIT A
           Case 3:19-cv-03602-LB Document 1-1 Filed 06/20/19 Page 2 of 4
                                                                        Lieff Cabraser Heimann & Bernstein, LLP
                                                                                    275 Battery Street, 29th Floor
                                                                                  San Francisco, CA 94111-3339
                                                                                                 t 415.956.1000
                                                                                                 f 415.956.1008




                                          June 20, 2019



VIA CERTIFIED MAIL RETURN RECEIPT REQUESTED


David Christopher, President
AT&T Mobility, LLC
675 West Peachtree St NW, Ste 2756
Atlanta, GA 30308

Registered Agent for Service of Process
CT Corporation System
818 West Seventh Street, Suite 930
Los Angeles, CA 90017


                Re:   Notice of Violation of California Consumer Legal Remedies Act

Dear Mr. Christopher:

        We represent Ian Vianu and Irina Bukchin, who purchased AT&T Mobility, LLC
(“AT&T”) post-paid wireless service plans. We send this letter pursuant to the California
Consumers Legal Remedies Act, California Civil Code Section 1750 et seq. (“CLRA”) to notify
AT&T that its practice of advertising monthly rates for its post-paid wireless service plans and
then deceptively and unfairly charging customers higher monthly rates through the imposition
of so-called “Administrative Fees” and increases thereto violates the CLRA. We demand that
AT&T rectify its violations within 30 days of receipt of this letter.

        AT&T prominently advertises particular flat monthly rates for its post-paid wireless
service plans. Then, after customers sign up, AT&T actually charges higher monthly rates than
the customers were promised and agreed to pay. AT&T covertly increases the actual price by
padding customers’ bills each month with a bogus so-called “Administrative Fee” (currently
$1.99 every single month for each phone line) on top of the advertised price. The Administrative
Fee is not disclosed to customers before or when they sign up, and in fact it is never adequately
and honestly disclosed to them. The so-called Administrative Fee is not a bona fide
administrative fee, but rather is simply a means for AT&T to charge more per month for the
service itself without having to advertise the higher prices. AT&T also deliberately hides and
obfuscates the Administrative Fee in its billing statements, both printed and online. Further,
the buried qualitative description that AT&T makes of the Administrative Fee, which is not
provided to customers before they sign up and is unlikely to be seen by customers even after




San Francisco                 New York                Nashville                 www.lieffcabraser.com
                 Case 3:19-cv-03602-LB Document 1-1 Filed 06/20/19 Page 3 of 4

June 20, 2019
Page 2



they sign up and are already financially committed, is inaccurate and misleading and thus serves
to further the deception.

        Ian Vianu and Irina Bukchin are AT&T post-paid wireless service customers. Both of
them signed up for AT&T wireless plans in reliance on AT&T’s promises regarding the monthly
rates for the services. AT&T did not disclose to them that the Administrative Fee would or
might be charged, nor did it disclose to them that the true monthly price for the services would
be higher that what AT&T advertised. Both Mr. Vianu and Ms. Bukchin have been subjected to
AT&T’s bait-and-switch scheme. AT&T has charged both of them higher monthly prices than
were promised, via its covert imposition of, and subsequent increases to, the bogus
Administrative Fee.

        AT&T’s material misrepresentations, active concealment, and failures to disclose
violated the CLRA in the following manner:

            1.      AT&T advertised its wireless service plans with an intent not to sell them as
                    advertised (Cal. Civ. Code § 1770(a)(9));

            2.      AT&T misrepresented that its wireless service plans were supplied in accordance
                    with previous representations when they were not (Cal. Civ. Code § 1770(a)(16));
                    and

            3.      AT&T inserted unconscionable provisions in its consumer agreements, including
                    an arbitration clause which waives the right to seek public injunctive relief in any
                    forum, in violation of California law.

        We demand that within thirty (30) days of receiving this letter, AT&T agree to (1) refrain
from engaging in the deceptive practices described above at any time in the future; and
(2) return all money that AT&T post-paid wireless service plan customers have paid in
“Administrative Fees.” If AT&T refuses to provide the demanded relief within thirty (30) days,
we will seek compensatory and punitive damages, restitution, and any other appropriate
equitable relief under the CLRA.

       If you have any questions regarding this notice and demand, feel free to contact me at
(415) 956-1000 or rheller@lchb.com. I look forward to hearing from you.

                                                  Very truly yours,




                                                  Roger N. Heller
1737975.2
Case 3:19-cv-03602-LB Document 1-1 Filed 06/20/19 Page 4 of 4
